Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered March 21, 1975 (the date on the clerk’s extract is July 3, 1975), convicting him of robbery in the second degree, upon his plea of guilty, and imposing sentence. Judgment affirmed. The record shows no application made by defendant or his trial counsel to withdraw the plea of guilty. The contention that Criminal Term should have given the defendant an opportunity to withdraw his guilty plea, when it ascertained that defense counsel was ignorant of defendant’s narcotics addiction at the time of entry of the guilty plea, is without merit. The record reveals that the court diligently made clear to the defendant that he was going to be sentenced to a term of imprisonment. Further inquiry by Criminal Term as to any possible status of the defendant as a narcotics addict was not required. Latham, Acting P. J., Margett, Suozzi and Mollen, JJ., concur.